DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2010/0243446) in view of Sakayanagi (US 2005/0040041), and further in view of Classen (US 2012/0097553).
Regarding claim 1, Mizutani et al. discloses a gas concentration detector comprising a gas concentration detection element (or first gas sensing element 2 as shown in fig. 2, also see figs. 8-11) including:
a first electrochemical cell (21)  comprising a first solid electrolyte (211, figs. 2, 8-11) having oxide ion conductivity ([0045]), a first electrode (or measuring electrode 212, figs. 2 and 8-11) and a second electrode (213, figs. 2 and 8-11) arranged on respective surfaces of the first electrolyte body (211, see figs. 2 and 8-11);
a dense body (or a ceramic does not have pores and function as shielding 206, figs. 2 and 9, or 406 in figs. 8, 10-11);
a porous diffusion resistance unit (first diffusion resistant layer 215 having pores, [0042] and [0045], see figs. 2 and 8-11) ; 
an internal space (214, figs. 2 and 8-11) defined by the first electrolyte body (211), the dense body (206) and the porous diffusion resistance unit (215, see fig. 2, also see figs. 8-11) so that the exhaust gas from an internal combustion engine as test gas is introduced into the internal space via the porous diffusion resistance unit (215, [0045], [0038]), wherein the first electrode (212) is exposed to the internal space (214) and the second electrode (213) is exposed to a first space (204) other than the internal space (214, see figs. 2 and 8-11);
a first current detector (230, figs. 2, 8, 9 and 11, [0041]) configured to output a first detected value (or current generated from the first electrochemical cell) correlated with a current (I1 or Ia) flowing through a first electrode pair of the first and second electrodes ([0039], see figs. 2 and 8, 9 and 11);
a first electric power supply (220, figs. 2, 8-9 and 11) configured to apply a voltage to the first electrode pair (212/213, see figs. 2, 8-9 and 11); and
an electronic control unit (ECU 5, see fig. 2) processing, or executing a program of, the current (I1 or Ia) measurement (see figs. 3-4 and 6-7, [0029-0030], [0039]);
wherein the current measurement, which is processed by the electronic control unit (ECU 5), in the first electrochemical cell comprising:
applying a first predetermined voltage to first electrode pair (212/213, [0057], step S201 in fig. 4 or S102 in fig. 3),
detecting a current (I1 or Ia) flow through the first electrode pair (212/213, [0060], step S103 in fig. 3, step S204 in fig. 4),
acquiring (or write) the first detected value (Ia or I1) from the first current detector (230) when the first predetermined voltage is applied to the first electrode pair over a predetermined period (e.g. by way of number of samples being inspected/measured) determined in advance (see figs. 3-4 and 6-7 as Mizutani et al. shows using control loop in measurement of currents, and  [0063], [0083], [0104] as Mizutani et al. describes preparing the current in advance);
detecting the concentration of a gas (e.g. hydrogen gas concentration) contained in the test gas (or measured gas, gas samples) based on the first detected value (or the current value of the first electrochemical cell I1 and Ia, see step S221 in fig. 4).
Mizutani et al. does not disclose the first electrode decomposes water and sulfur oxide contained in the gas when the first predetermined voltage is applied.
Sakayanagi discloses detecting the concentration of a particular component in a gas based upon the amount of oxygen formed by the decomposition of the particular component in the measured gas (see abstract) and maintaining a normal function even when the fuel is being cut ([0009]), wherein the particular component corresponds to NOx, ammonia or SOx ([0010-0014]). Sakayanagi further discloses measuring the concentration of a particular component such as NOx by apply a predetermine voltage (17) to the electrode (16) made up material such as rhodium (Rh) or platinum (Pt) that strongly reduces the particular component (e.g. NOx) to decompose the particular component (e.g. NOx, see [0033-0038]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the gas concentration detector of Mizutani et al. by using the first electrode made of material such as rhodium (Rh) or platinum (Pt) that strongly reduces a particular component and 
Mizutani et al. discloses the first electrochemical cell (21) generates electric current corresponding to the concentration of oxygen gas contained in the measured gas ([0041]) and the concentration of specific gas such as air, oxygen gas, NOx or the like contained in the measured gas may be detected ([0022], [0098], [0102], [0138], [0145], [0152], [0168]).
Sakayanagi discloses applying a predetermined voltage to the (first) electrode to decompose the particular component in the gas ([0033-0038]), wherein the particular component corresponds to NOx, ammonia or SOx ([0010-0014]). 
Modified Mizutani et al. does not disclose the predetermined voltage to be equal to or higher than a decomposition initiation voltage of water , or 0.6V, such that the electronic control unit is programmed to detect a higher concentration value of the concentration of the sulfur oxide contained in the test gas as the first detected value decreases in a case where a magnitude of the current flowing between the first electrode and the second electrode when the first predetermined voltage is applied between the first electrode and the second electrode is the first detected value.

It would have been obvious to one skilled in the art at the time of the invention was made to have applied a predetermined voltage of 400 mV and 900 mV to decompose particular component or oxygenic gas such as sulfur oxide as taught by Classen for measuring the sulfur oxide, because Mizutani et al. explicitly suggests measuring NOx or the like and Sakayanagi teaches particular component corresponds to SOx, or sulfur oxide. Such modification would involve nothing more than an intended use of the gas concentration detector of modified Mizutani et al.
In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 600-900mV in the range of 400-900mV disclosed by Classen, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 600-900mV or 0.6-0.9V is equal to or higher than a decomposition initiation voltage of water of 0.6V. In such modification, the electronic control unit is programmed to detect a higher concentration value of the concentration of the sulfur oxide contained in the test gas as the first detected value decreases in a case where a magnitude of the current flowing between the first electrode and the second electrode when the first predetermined voltage is applied between the first electrode and the second electrode is the first detected value, because not only sulfur oxide is decomposed to generate oxygen flow but other oxygenic gases such as water is also decomposed.
 

Regarding claim 6, modified Mizutani et al. discloses a gas concentration detector as in claim 1 above, wherein the first electrode is platinum or rhodium (see claim 1 above).
Regarding claim 19, modified Mizutani et al. discloses a gas concentration device as in claim 1 above, wherein Mizutani et al. teaches each of the dense body (or the shielding layer 206) and the heater layer (201) is formed of ceramic sheets ([0047]), wherein the ceramic sheet for the heater layer (201) is alumina (see [0046]). Modified Mizutani et al. does not explicitly disclose the ceramic for the dense body (or the shielding layer 206) to be alumina. However, it would been obvious to one skilled in the art at the time of the invention was made to have used alumina as the ceramic sheet to form dense body, because Mizutani et al. explicitly suggests using ceramic of alumina. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6 and 19 have been considered but are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726